           Case 2:18-cv-01562-GMN-EJY Document 32 Filed 07/08/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     MICHAEL T. MCLAUGHLIN,                            )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:18-cv-01562-GMN-EJY
 5
            vs.                                        )
 6                                                     )                      ORDER
     NDOC, et al.,                                     )
 7                                                     )
                           Defendants.                 )
 8                                                     )
 9                                                     )

10          Pending before the Court is the Report and Recommendation (“R&R”) of United States

11   Magistrate Judge Elayna Youchah, (ECF No. 26), which recommends that Plaintiff Michael T.

12   McLaughlin’s official capacity, injunctive relief, and Eighth Amendment claims be dismissed

13   with prejudice as futile.

14          A party may file specific written objections to the findings and recommendations of a

15   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

16   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

17   determination of those portions to which objections are made. Id. The Court may accept, reject,

18   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

19   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

20   not required to conduct “any review at all . . . of any issue that is not the subject of an

21   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

22   that a district court is not required to review a magistrate judge’s report and recommendation

23   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,

24   1122 (9th Cir. 2003).

25          Here, no objections were filed, and the deadline to do so, July 7, 2020, has passed. (Min.


                                                  Page 1 of 2
          Case 2:18-cv-01562-GMN-EJY Document 32 Filed 07/08/20 Page 2 of 2



 1   Order, ECF No. 26).
 2         Accordingly,
 3         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 26), is
 4   ACCEPTED AND ADOPTED in full.
 5         IT IS FURTHER ORDERED that Plaintiff’s official capacity, injunctive relief, and
 6   Eighth Amendment claims are DISMISSED with prejudice.
 7                      8 day of July, 2020.
           DATED this _____
 8
 9                                            ___________________________________
                                              Gloria M. Navarro, District Judge
10                                            United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                            Page 2 of 2
